Citation Nr: 0500701	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  04-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

3.  Entitlement to service connection for a chronic left 
ankle disability.

4.  Entitlement to service connection for residuals of 
surgical treatment to correct epistaxis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Chicago, 
Illinois, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for headaches, a 
gastrointestinal disorder, a left ankle disability, and 
residuals of surgical treatment to correct epistaxis.  In 
August 2002 the veteran requested that the St. Louis, 
Missouri, VA Regional Office (RO) take custody of his claim 
as the agency of original jurisdiction. 

The issues of entitlement to service connection for a left 
ankle disability and residuals of surgical treatment to 
correct epistaxis are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A chronic disability manifested by recurrent headaches 
did not have its onset during military service.

2.  A chronic gastrointestinal disorder did not have its 
onset during military service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by recurrent headaches 
was not incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic gastrointestinal disorder was not incurred, nor 
is it presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Board notes that with respect to the issues of 
entitlement to service connection for headaches and a 
gastrointestinal disability that are currently on appeal, the 
RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in January 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He has also been provided with VA examinations 
which address the claims on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the 
aforementioned claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual background and analysis: Entitlement to service 
connection for headaches and a gastrointestinal disorder.

The veteran's service medical records show normal findings 
with regard to his neurological system, sinuses, abdomen, and 
viscera on entrance examination in April 1967.  On his 
medical history questionnaire he denied having any history of 
digestive problems.  The medical reports from service contain 
no documentation of treatment for any headaches or 
gastrointestinal complaints throughout the veteran's entire 
period of active duty.  Separation examination in January 
1970, shows no abnormalities of his neurological system, 
sinuses, abdomen, and viscera.  On his medical history 
questionnaire he denied having any history of digestive 
problems.  The veteran did not mention having any problems 
with recurrent headaches in his medical history report.

In December 2001, the veteran filed his original claim for VA 
compensation for headaches and a gastrointestinal disability.  
Private and VA medical records associated with the file 
pertain to the dates from 1978 to 2002.  These show that the 
veteran was treated for recurrent headaches beginning in 1978 
that was associated with a diagnosis of frontal sinusitis, 
and that also in 1978 he was diagnosed and treated for 
chronic gastritis and irritable colon.  No organic colonic 
disease was revealed on barium enema testing in 1978.  

Current VA medical records dated in 2002 show that the 
veteran was treated for chronic headaches and occasional 
dyspepsia with frequent diarrhea.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, service connection may be 
granted if organic diseases of the nervous system or ulcers 
are manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's service medical records are completely devoid 
of any mention of treatment for headaches or gastrointestinal 
symptoms during his period of active duty.  His sinuses, 
neurological system and digestive system were normal on 
separation examination in January 1970 and thereafter the 
earliest documentation of any medical problems pertaining to 
his claim is a private medical report showing treatment for 
headaches due to sinusitis, and gastritis and an irritable 
colon in 1978, over five years after his discharge from 
active duty.  Although the veteran contends that his 
headaches and gastrointestinal problems had their onset 
during service, there is an absence of any documentary 
evidence showing treatment pertaining to these aforementioned 
complaints in the veteran's service medical records.  These 
problems were not objectively shown by the medical evidence 
of record until several years after the veteran's separation 
form service and there is no objective medical opinion that 
establishes a link between them and the veteran's period of 
active duty.  

Although the veteran attempts to establish a nexus between 
his headaches and gastrointestinal problems based on his own 
testimony, because he is not a professionally trained 
practitioner of medicine he lacks the requisite expertise to 
provide an objective opinion that could link his claimed 
disabilities with service.  The Board observes that the 
records show that the veteran was a career law enforcement 
officer and not a medical doctor.  Therefore, because he is 
not a physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
his military service absent any objective corroborating 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the foregoing discussion, the Board concludes that 
the objective evidence does not support findings of service 
connection for chronic headaches and a gastrointestinal 
disability.  The veteran's appeal in this regard must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of 
these two aforementioned claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for headaches is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

With respect to the veteran's claims of entitlement to 
service connection for a left ankle disability and residuals 
of surgery for treatment of epistaxis, the Board observes 
that in September 2004, the veteran submitted new evidence in 
the form of several lay witness statements addressing the 
history of onset of his left ankle disability and a statement 
from his treating nurse that addressed his history of 
treatment for epistaxis.  However, this evidence was 
submitted directly to the Board and without any accompanying 
waivers of first review by the RO.  Therefore, to safeguard 
the veteran's right to appellate due process, the issues of 
entitlement to service connection for a left ankle disability 
and residuals of surgery for treatment of epistaxis must be 
remanded to the RO so that they may address the evidence as 
it pertains to these claims in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO should specifically request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
left ankle disability and symptoms 
relevant to his history of epistaxis 
since December 2002.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the issue of entitlement 
to service connection for a left ankle 
disability and residuals of treatment for 
epistaxis should be considered based on 
all evidence of record.  If any benefit 
sought on appeal is not awarded, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to these 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Afterwards, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


